DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 May 2020 has been considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 6, 8-13, 15, 16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Helles et al., WO 2019/129582.
With regard to claims 1, 11, and 20, Helles discloses a system including a communications module, a processor coupled with the communications module, and a memory coupled to the processor and storing processor-executable instructions (page 3 lines 19-27) which, when executed by the processor, configure the processor to authenticate a remote device (from the user, page 3 line 27) as being associated with an entity (page 20 lines 33-35) receive, via the communications module and from the remote device, pre-consent data identifying one or more third parties permitted to access entity identity data for the entity (page 3 lines 27-29, page 20 lines 34-36), store, in the memory, the pre-consent data in association with the entity (page 3 line 13, page 14 line 16), receive, via the communications module and from a digital identity network, a signal representing a request to release the entity identity data to the third party (page 3 lines 9-10), determine, based on the pre-consent data, that the entity identity data is to be released to the third party (page 3 lines 9-14), and initiate release of the entity identity data to a computing device associated with the third party (page 3 lines 13-10).
With regard to claims 2 and 12, Helles discloses the system of claim 1, as outlined above, and further discloses initiating the release of the entity identity data comprises sending a signal to the digital identity network to authorize the release of the entity identity data (page 18 line 30-page 17 line 2).
With regard to claims 3 and 13, Helles discloses the system of claim 1, as outlined above, and further discloses the entity identity data includes bank account information and the signal sent to the digital identity network causes the digital identity network to send a signal to a financial institution associated with the bank account information, the signal causing the financial institution to release the bank account information to the computing device associated with the third party via the digital identity network (page 17 lines 25-36).
With regard to claims 5 and 15, Helles discloses the system of claim 1, as outlined above, and further discloses the digital identity network includes a permissioned blockchain network (page 8 lines 27-28).
With regard to claims 6 and 16, Helles discloses the system of claim 1, as outlined above, and further discloses the pre-consent data includes an expiration date and wherein determining that the entity identity data is to be released to the third party includes determining that the expiration date has not passed (page 9 lines 7-11).
With regard to claims 8 and 18, Helles discloses the system of claim 1, as outlined above, and further discloses determine, based on the pre-consent data, that the entity identity data is not to be released to the third party (page 3 lines 14-8), and send, via the communications module and to the authenticated remote device, a signal requesting consent to release the entity identity data to the third party (page 16 lines 14-19, page 17 lines 19-24).
With regard to claims 9 and 19, Helles discloses the system of claim 1, as outlined above, and further discloses pre-consent data is stored for a plurality of entities having entity identity data maintained at different financial institutions (column 17 lines 30-36).
With regard to claim 10, Helles discloses the system of claim 1, as outlined above, and further discloses the entity identity data indicates whether the entity satisfies liquidity or insurance requirements (column 15 lines 7-12).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Helles in view of Vora et al., USPN 2003/0046210.
With regard to claims 4 and 14, Helles discloses the system of claim 1, as outlined above, and further discloses the signal sent to the digital identity network causes the digital identity network to authorize the release of the entity identity data in a blind manner such that a provider of the entity identity data does not know an identity of the third party (page 18 lines 1-5) but does not disclose the third party does not know an identity of the provider. Vora discloses a system of sharing entity identity (0009) similar to that of Helles, and further discloses ensuring user anonymity (0030). It would have been obvious for one of ordinary skill in the art, prior to the instant effective filing date, to implement the user anonymity of Vora in the identity sharing system of of Helles for the motivation improved user control over his information.
With regard to claims 7 and 17, Helles discloses the system of claim 1, as outlined above, and further discloses determining that the pre-consent data has expired by determining that the expiration date has passed page 9 lines 7-11, but does not disclose sending a signal requesting consent to renew the pre-consent data. Helles does disclose that when documents expire sending a request to renew the documents (column 2 lines 15-20). It would have been obvious for one of ordinary skill in the art, prior to the instant effective filing date, to implement the renewal request that Helles discloses with documents for the consent expiration of Helles for the motivation of improved customer service.
References Cited
Dennis et al., USPN 8,353,027, is cited as a relevant reference for disclosing sharing entity identity data with third parties (claim 7).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB LIPMAN whose telephone number is (571)272-3837. The examiner can normally be reached 5:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB LIPMAN/Primary Examiner, Art Unit 2434